DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims and Application
This non-final action on the merits is in response to the election of invention received by the office on 29 June 2022. Claims 1-19 are pending. Claims 1-11 are withdrawn as nonelected.
Election/Restrictions
Examiner’s note: The restriction requirement mailed by the office on 27 June 2022 inadvertently omitted mention of pending claim 19. Nor did the election received 29 June 2022 address the claim or it’s omission from the restriction requirement. After careful review, the examiner has determined that claim 19 is properly grouped with the invention of elected group II, claims 11-18 and now 19 and will be examined on the merits below. 
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 June 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/025472 to Kopping et al., made of record per applicant disclosure (‘472 hereafter).
Regarding claim 12, ‘472 teaches a method of randomizing fiber elements and/or fillers in a melted polymer composition to be printed by an extrusion system, the method comprising: supplying a feedstock comprising the fiber elements and/or the fillers to an extruder screw of the extrusion system (Page 42, line 11); melting the feedstock as the feedstock moves along the extruder screw to form a melted composition comprising the fiber elements and/or the fillers (page 42, line 11); and randomizing the orientation of the fiber elements and/or the fillers in a printing nozzle of the extrusion system (page 31 line 10).
Regarding claim 16, ‘472 teaches a method of printing a part by additive manufacturing, the method comprising: supplying a feedstock to an extruder screw housed in a barrel of an extrusion system, the feedstock comprising fiber elements and/or fillers (page 42 line 11); heating the barrel of the extrusion system to melt the feedstock while it travels along the extruder screw to form a melted composition comprising the fiber elements and/or the fillers (page 42 line27); randomizing the orientation of the fiber elements and/or the fillers in the melted composition by passing the melted composition through a randomizing element at least partially in a printing nozzle of the extrusion system (page 43, line 30); and printing, with the printing nozzle, the melted composition into a bead to form at least a portion of the part, wherein the fiber elements and/or the fillers remain randomized after the printing (page 43 line 30).
Regarding claims 13 and 17, ‘472 teaches the method further comprising metering in a linear fashion the melted composition with a melt pump of the extrusion system.
17. The method of claim 16, further comprising metering in a linear fashion, with a melt pump, the melted composition to the randomizing element in the printing nozzle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘472 as applied to claims 12 and 16 above, and further in view of United States Patent 3,781,400 to Couchoud et al. (‘400 hereafter).
Regarding claims 13 and 17, ‘472 teaches the method further comprising metering in a linear fashion the melted composition with a melt pump of the extrusion system (FIG 1 item 2) for the benefit of metering the melt. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘472 with those of ‘400 for the benefit of metering an extrudate comprising randomized filler.
Claim(s) 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘472.
Regarding claims 14, 15, 18 and 19, ‘472 does not teach the claimed percentages of axial non-alignment. ‘472 does acknowledge that the static mixer of the prior art randomizes the filler. It would have been obvious to one possessed of ordinary skill in the art at the time of invention to select the claimed range since it has been held that finding the optimal or workable values of an art-recognized result effective variable involves only routine skill in the art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743